IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JOHN W. HENDERSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
        Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-2238

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 2, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

John W. Henderson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So. 2d
1236 (Fla. 2004).

RAY, SWANSON, and MAKAR, JJ., CONCUR.